OPINION AND DECREE
*152OPINION OF THE COURT
MORROW, Chief Judge.
Faafeu of Pago Pago filed his application with the Registrar of Titles on October 19, 1954 to be registered as the holder of the name Tamaalemalo, claiming that it was a matai name. R. S. Manuma filed an objection to the proposed registration alleging that there was no such matai name. Both the proponent and the objector are members of the Mauga Family of Pago Pago.
At the hearing Faafeu claimed that the name Tamaalemalo is a lesser matai title in the Mauga Family, while objector Manuma, admitting that there is a title Tamaalemalo, claimed it to be an honorific one attached to the matai name Mauga.
There have been 15 Maugas. The title Tamaalemalo had its origin with Mauga Ili who, according to witness Mauga Palepoi (the present and 15th Mauga), “was the first matai in the Mauga Family by blood.” The witness further testified that the title Tamaalemalo had laid vacant during the time of the 14 Maugas following Mauga Ili.
It is clear to the Court from the evidence that the title Tamaalemalo must have originated some two to three hundred years ago. And it is further clear that whether the title be an honorific one or a matai title must be determined from tradition. Tradition in this case is hearsay passed from generation to generation over a period of from 200 to 300 years. It is not surprising that after such a long period of time different stories as to the nature of the name should arise. Not a single witness had any first-hand knowledge of what he was testifying about when he testified that the name was a matai name or an honorific name, as the case might be. He only knew what he had heard after the traditional story or stories had been handed down by word of mouth for a period going back 200 to 300 years. *153Allowing 14 years for a mataiship on the average, Ili, with whom the name originated, has certainly been dead at least 200 years since 14 other holders of the Mauga title have come after him.
Sec. 930 of the A. S. Code requires that every person claiming succession to a matai title shall give notice of his claim to the Registrar of Titles and it further requires that the notice be accompanied by “A certificate from the chiefs of the village in which the claimant lives that such matai name is an old matai name of the Samoan people.” Proponent Faafeu lives in Pago Pago. His application to the Registrar was accompanied by a certificate signed by 28 chiefs of Pago Pago that Tamaalemalo was “an old matai title of our village.” This certificate was introduced in evidence. Mageo, one of the 28 chiefs, testified that he signed the certificate “without looking in the paper,” thinking that it was a certificate for the Ili title. However that may be, there was no evidence that the other 27 did not know what they were signing. Leaving Mageo out of consideration, we think that the other 27 knowingly certified that Tamaalemalo was an old matai title of the village of Pago Pago.
We are of the opinion that the weight of the evidence favors the view that Tamaalemalo is a matai name — a lesser matai name — in the Mauga Family and that it is not an honorific title. Much weight must be given to the certificate of the chiefs of the village.
Our conclusion that the name is not an honorific one is fortified by two published works on Samoan titles. The honorific titles of the Mauga are listed by Kramer in his book Die Samoa-Inselu, published in 1902, at p. 320. The title Tamaalemalo is not included in the list. The Book of Salutations of Samoa, Savaii, Upolu, Manono and Apolima, Tutuila and Manua, published in 1902 by the London *154Missionary Society, lists Mauga’s honorific titles at p. 165. The title Tamaalemalo is likewise not included in that list.
We find from the evidence that the name Tamaalemalo is a lesser matai name in the Mauga Family, Mauga being the senior matai.
The Court heard testimony showing that applicant Faafeu meets the requirements of Sec. 926 of the A. S. Code, as amended, for eligibility to hold a matai title.
Our conclusion is that Faafeu is entitled to be registered as the holder of the matai name Tamaalemalo of the village of Pago Pago, a lesser matai name in the Mauga Family.
DECREE
Accordingly it is ORDERED, ADJUDGED and DECREED that Faafeu shall be so registered as the holder of the matai title Tamaalemalo of Pago Pago.
The Registrar of Titles will be advised of this decree.
Costs in the sum of $15.00 are hereby assessed against R. S. Manuma and a like sum against Faafeu, all costs to be paid within 30 days.